Order entered August 1, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00190-CV

                         IN THE MATTER OF Z.J., A JUVENILE

                     On Appeal from the 305th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. JD-18-00958-X

                                          ORDER
       The State’s motion to extend the time for filing a brief is GRANTED. The State’s brief,

received on July 24, 2019, is ORDERED filed as of the date of this order.


                                                     /s/   DAVID L. BRIDGES
                                                           PRESIDING JUSTICE